 Case 1:18-cv-00404-GJQ-PJG ECF No. 42 filed 06/14/19 PageID.114 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DARRYLE POLLARD,

       Plaintiff,                                   Case No. 1:18-cv-00404-GJQ-PJG

v.                                                  HON. GORDON J. QUIST

CITY OF MUSKEGON HEIGHTS,
BRANDON M. DEKUIPER,
MICHAEL T. EDENS, and
MICHAEL M. RATLIFF,
In their individual and official capacities,

        Defendants.
____________________________________________________________________
Christopher J. Trainor (P42449)                       Michael S. Bogren (P34835)
Shawn C. Cabot (P64021)                               Robert A. Callahan (P47600)
Attorneys for Plaintiff                               Attorneys for Defendants
CHRISTOPHER TRAINOR & ASSOCIATES                      PLUNKETT COONEY
9750 Highland Road                                    950 Trade Centre Way, Suite 310
White Lake, Michigan 48386                            Kalamazoo, Michigan 49002
(248-886-8650)                                        (269-226-8822)
Shawn.cabot@cjtrainor.com                             mbogren@plunkettcooney.com
                                                      rcallahan@plunkettcooney.com

                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       NOW COME Defendants, City of Muskegon Heights, Brandon DeKuiper, Michael

Edens, and Michael Ratliff, by and through their attorneys, Plunkett Cooney, who move this

Court for an order of summary judgment dismissing Plaintiff’s complaint with prejudice

pursuant to Fed. R. Civ. P. 56. In support of their motion, Defendants state as follows:

       1.      Plaintiff alleges excessive force was used against him in conjunction with an

incident which occurred on April 19, 2016.

       2.      Plaintiff was resisting Defendant police officers in their attempt to handle a

domestic violence incident, in which a knife had been reported to be involved.
 Case 1:18-cv-00404-GJQ-PJG ECF No. 42 filed 06/14/19 PageID.115 Page 2 of 2



        3.       As set forth in Defendants’ brief in support of motion for summary judgment,

Defendants’ actions were reasonable under the circumstances as presented by the situation

and Plaintiff’s actions, and therefore did not rise to the level of excessive use of force as

alleged by Plaintiff.

        4.       That any excessive use of force as alleged by Plaintiff was not caused by any

policy, practice, or procedure by the City of Muskegon Heights.

        5.      Moving Defendants have sought concurrence in the motion from Plaintiff.

        Wherefore, moving Defendants respectfully submit this Court must grant their

motion for summary judgment, and enter an order of summary judgment, dismissing

Plaintiff’s complaint with prejudice.

Dated: June 14, 2018                        Respectfully submitted,

                                            PLUNKETT COONEY



                                            By:__/s/ Robert A. Callahan ______________________
                                                   Robert A. Callahan (P47600)
                                                   Attorney for Defendants
                                                   950 Trade Centre Way, Suite 310
                                                   Kalamazoo, MI 49002
                                                   Direct Dial: 269/226-8856



Open.00560.81626.22291385-1




                                               2
